Chief Justice Burger,
dissenting.
The Court holds today that union constitutions are “contracts between . . . labor organizations” within the meaning of § 301 (a) of the Labor Management Relations Act, 29 U. S. C. § 185 (a). To reach this result, the Court claims to rely on the plain meaning of the statute, uncontradicted by the legislative history. Unlike the Court, I cannot construe these simple English words in such a convoluted fashion. To me, it is abundantly clear that a union constitution is not a contract between labor organizations, and the legislative history confirms that this reading comports with Congress’ intent in adopting the Act.
I agree with the Court, of course, that a union and its locals are “labor organizations” as defined by § 2 (5) of the Na*628tional Labor Relations Act, 29 U. S. C. § 152 (5). I also am willing to accept, at least for purposes of this case, the Court’s conclusion that a union constitution is a “contract.” But I do not believe it reasonably can be described as a contract between labor organizations. To the extent a union constitution is a contract at all, it is a contract only between the union and its members or among the members themselves; it is not between the national or international union and its constituent locals. Although the degree of autonomy given locals may vary from union to union, they nonetheless are “subordinate bodies.” Roomkin, Union Structure, Internal Control, and Strike Activity, 29 Ind. & Lab. Rel. Rev. 198, 199 (1976). “Local unions are mere subdivisions of the national organizations whose constitutions provide for their government as a state does for its counties, cities, towns, and villages.” W. Leiserson, American Trade Union Democracy 87 (1959) (emphasis added). Accord, id., at 280; Cook, Dual Government in Unions: A Tool for Analysis, 15 Ind. & Lab. Rel. Rev. 322, 330, 331 (1962). Thus, locals are creatures of the national or international union and, indirectly, of the workers. Obviously, then, union constitutions are not “contracts between . . . labor organizations”; the plain meaning of § 301 (a) does not confer jurisdiction over disputes arising out of violations of union constitutions.1
As we recently noted in Rubin v. United States, 449 U. S. 424, 430 (1981), “[w]hen we find the terms of a statute unambiguous, judicial inquiry is complete,” unless unusual circumstances are present. One of those circumstances may be a clear indication in the legislative history that Congress intended some other meaning. Here, however, no such indication is present. The Court recognizes that “there is no specific legislative history on that phrase to explain what *629Congress meant,” ante, at 623; accordingly, the plain meaning, which does not confer -jurisdiction over constitutional disputes, should govern. Indeed, Justice Brennan, in the opinion for the Court in NLRB v. Allis-Chalmers Mfg. Co., 388 U. S. 175, 185-187 (1967), amply demonstrated that the only discussion in the legislative history of regulating internal union matters indicates that the principal authors of the Act expressly disclaimed any intention of intervening in such disputes. See also ante, at 625-626.2
The Court attempts to explain these passages by saying that Congress, in enacting §301 (a), merely was providing for the “enforcement ... of freely entered into agreements ....” Ante, at 626. This is no answer when the Court also holds that the substantive law applicable “ ‘is federal law, which the courts must fashion from the policy of our national labor laws.’ ” Ante, at 627 (quoting Textile Workers v. Lincoln Mills, 353 U. S. 448, 456 (1957)). Similarly, remarks in Committee Reports and on the floor regarding the accountability of unions for their agreements were all made in relation to collective-bargaining agreements with employers; there is no reference to a local's invoking the jurisdiction of the federal courts to enforce the provisions of union constitutions. Thus, the legislative history is fully consistent with holding that a union constitution is not a contract between labor organizations as such.
It is not irrelevant that, 12 years after the adoption of the Labor Management Relations Act in 1947, Congress expressly chose to engage in regulation of internal union matters by enacting the Labor-Management Reporting and Disclosure Act of 1959, 73 Stat. 519 (codified at 29 U. S. C. § 401 et seq.).3 The Court has recognized before that the 1959 Act *630was “the first comprehensive regulation by Congress of the conduct of internal union affairs ...” NLRB v. Allis-Chalmers Mfg. Co., supra, at 193 (emphasis added). Moreover, the careful construction and the comprehensiveness of the provisions adopted in 1959 lead to a presumption that Congress deliberately excluded from the regulatory scheme other remedies regarding internal union disputes. See Texas Industries, Inc. v. Radcliff Materials, Inc., 451 U. S. 630, 644-645 (1981); Northwest Airlines, Inc. v. Transport Workers, 451 U. S. 77, 97 (1981).4
When examined in terms of its plain meaning, its legislative history, and the whole fabric of federal labor law, § 301 (a) clearly does not confer jurisdiction over disputes under union constitutions. Moreover, the Court’s decision today invites resort to the federal courts for cases better resolved outside the federal judiciary. Accordingly, I dissent.

I intimate no view on whether a typical contract between a union and one of its locals — for example, for the sale of office equipment or the lease of property — would give rise to jurisdiction under § 301 (a).


 Although these remarks were made with reference to another provision of the Act, they indicate that congressional silence, if anything, betokens no intent to subject internal union disputes to federal regulation.


 Of course, it is seldom, if ever, proper to construe a statute on the basis of statements made in subsequent Congresses. Nevertheless, as *630Justice BeeNNAn, writing for the Court in NLRB v. Drivers, 362 U. S. 274, 291 (1960) (emphasis added), stated:
“To be sure, what Congress did in 1959 does not establish what it meant in 1947. However, as another major step in an evolving pattern of regulation of union conduct, the 1959 Act is a relevant consideration. Courts may properly take into account the later Act when asked to extend the reach of the earlier Act’s, vague language . . . .”
Assuming, arguendo, that § 301 (a) is vague, the adoption of provisions regulating internal union matters becomes relevant.


 The Court also relies on state cases that have treated union constitutions as contracts. Ante, at 621-622. How state courts, which have plenary authority to construe and develop the common law of contracts, regard union constitutions has little bearing on the construction of the Labor Management Relations Act.